Exhibit 10.2

     
Nonqualified Stock Option Grant Agreement
Time-Vested Option
  2009

A NONQUALIFIED STOCK OPTION GRANT (hereinafter the “Option”) for the number of
shares of Common Stock as noted in the 2009 Notice of Grant of Stock Options
(the “Notice”), of Nordstrom, Inc., a Washington Corporation (the “Company”), is
hereby granted to the “Optionee” on the date set forth in the Notice, subject to
the terms and conditions of the Agreement. The Option is also subject to the
terms, definitions and provisions of the Nordstrom, Inc. 2004 Equity Incentive
Plan (the “Plan”) adopted by the Board of Directors of the Company and approved
by the Company’s shareholders, which is incorporated in this Agreement. To the
extent inconsistent with this Agreement, the terms of the Plan shall govern. The
Compensation Committee of the Board has the discretionary authority to construe
and interpret the Plan and this Agreement. The Option is subject to the
following:

1.   OPTION PRICE       The option price is one hundred percent (100%) of the
fair market value of the Company’s Common Stock (“Common Stock”), as determined
by the closing price of the Common Stock on the New York Stock Exchange on the
date of grant. For this purpose, the “date of grant” is indicated in the Notice
and reflects either the date the Compensation Committee approves the grant, or
if this date falls within a closed trading period, the first trading day
thereafter that falls within an open trading window.   2.   VESTING AND
EXERCISING OF OPTION       Except as set forth in Section 5, the Option shall
vest and be exercisable pursuant to the terms of the vesting schedule set forth
in the Notice.

  (a)   Method of Exercise. The Option shall be exercisable (only to the extent
vested) by a written notice in a form prescribed by the Company that shall:

  (i)   state the election to exercise the Option, the number of shares, the
total option price, and the name and address of the Optionee;     (ii)   be
signed by the person entitled to exercise the Option; and     (iii)   be in
writing and delivered to Nordstrom Leadership Benefits (either directly or
through a broker).

      The Company has made arrangements with a broker for stock option
management and exercises.     (b)   Payment upon Exercise. Payment of the
purchase price of any shares with respect to which an Option is being exercised
shall be by:

  (i)   check or bank wire transfer,     (ii)   the surrender of shares of
Common Stock previously held for at least six months by the Optionee, or where
not acquired by the Optionee by exercising a stock option, having a fair market
value at least equal to the exercise price, or     (iii)   giving an irrevocable
direction for a broker approved by the Company to sell all or part of the Option
shares and to deliver to the Company from the sale proceeds in an amount
sufficient to pay the option exercise price and any amount required to be
withheld to meet the Company’s minimum statutory withholding requirements,
including the employee’s share of payroll taxes.         (The balance of the
sale proceeds, if any, will be delivered to
the Optionee.)

      The certificate(s) or shares of Common Stock as to which the Option shall
be exercised shall be registered in the name of the person(s) exercising the
Option unless another person is specified. An Option hereunder may not at any
time be exercised for a fractional number of shares.     (c)   Restrictions on
Exercise. These Options may not be exercised if the issuance of the shares upon
such exercise would constitute a violation of any applicable federal or state
securities or other law or valid regulation, or the Company’s Insider Trading
Policy. As a condition to the exercise of these Options, the Company may require
the person exercising the Options to make any representation and warranty to the
Company as the Company’s counsel advises and as may be required by the Company
or by any applicable law or regulation.

3.   ACCEPTANCE OF OPTIONS       Although the Company does not require the
Optionee’s signature upon accepting the grant, the Optionee remains subject to
the terms and conditions of this Agreement.   4.   NONTRANSFERABILITY OF OPTIONS
      The Option may not be sold, pledged, assigned or transferred in any manner
otherwise than, in the event of the Optionee’s death, either indicated on a
valid Nordstrom Beneficiary Designation form, by will or the laws of descent and
distribution and, except as set forth in Section 5 below, may be exercised
during the lifetime of the Optionee only by the Optionee or by the guardian or
legal representative of the Optionee. The terms of the Option shall be binding
upon the executors, administrators, heirs and successors of the Optionee.   5.  
SEPARATION OF EMPLOYMENT       Except as set forth below, a vested Option may
only be exercised while the Optionee is an employee of the Company. If an
Optionee’s employment is terminated, the Optionee or his or her legal
representative shall have the right to exercise the Option after such
termination as follows:

  (a)   If the Optionee dies while employed by the Company, the persons named on
the Optionee’s Beneficiary Designation form may exercise such rights. If no
Beneficiary Designation form is on file with the Company, then the person to
whom the Optionee’s rights have passed by will or the laws of descent and
distribution may exercise such rights. If the Option was granted at least six
months prior to the death of the Optionee while employed by the Company, it
shall immediately vest and may be exercised during the period ending four years
after the Optionee’s death, but in no event later than 10 years after the date
of grant. If the Option was granted less than six months prior to death, such
Option shall be forfeited as of the date of death.     (b)   If the Optionee is
separated due to his or her disability, as defined in Section 22(e)(3) of the
Internal Revenue Code, the Option, if granted at least six months prior to such
separation and the Optionee provides Nordstrom Leadership Benefits with
reasonable documentation of the Optionee’s disability, shall immediately vest
and may be exercised during the period ending four years after separation, but
in no event later than 10 years after the date of grant. If the Option was
granted less than six months prior to separation due to the Optionee’s
disability, such Option shall be forfeited as of the date of separation.     (c)
  If the Optionee is separated due to retirement between the ages of 53 and 57
with 10 continuous years of service to the Company from the most recent hire
date, or upon attaining age 58, the Option, if granted at least six months prior
to such retirement, shall continue to vest and may be exercised during the
period ending four years after separation, but in no event later than 10 years
after the date of grant. If the Option was granted less than six months prior to
retirement, such Option shall be forfeited as of the date of separation.

(NORDSTROM LOGO) [v51692v5169200.gif]

1 Nonqualified Stock Option Grant Agreement Time-Vested Option



--------------------------------------------------------------------------------



 



  (d)   If the Optionee’s employment is terminated due to his or her
embezzlement or theft of Company funds, defraudation of the Company, violation
of Company rules, regulations or policies, or any intentional act that harms the
Company, such Option, to the extent not exercised as of the date of termination,
shall be forfeited as of that date.     (e)   If the Optionee is separated for
any reason other than those set forth in subparagraphs (a), (b), (c) and
(d) above, the Optionee (or Optionee’s beneficiary) may exercise his or her
Option, to the extent vested as of the date of his or her separation, within
100 days after separation, but in no event later than 10 years after the date of
grant.

    Notwithstanding anything above to the contrary, if during the term of this
Option, the Optionee directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or in any other capacity, engages or assists any third party in engaging in any
business competitive with the Company; divulges any confidential or proprietary
information of the Company to a third party who is not authorized by the Company
to receive the confidential or proprietary information; or improperly uses any
confidential or proprietary information of the Company, then the post-separation
vesting and exercise rights of Options set forth above shall cease immediately,
and all outstanding vested and unvested portions of the Options shall be
automatically forfeited.   6.   TERM OF OPTIONS       The Option may not be
exercised more than 10 years from the date of original grant of these Options,
and the vested portion of such Option may be exercised during such term only in
accordance with the Plan and the terms of this Option.   7.   ADJUSTMENTS UPON
CHANGES IN CAPITALIZATION       The number and kind of shares of Company stock
subject to this Option shall be appropriately adjusted, pursuant to the Plan,
along with a corresponding adjustment in the option price to reflect any stock
dividend, stock split, split-up, extraordinary dividend distribution, or any
combination or exchange of shares, however accomplished.   8.   ADDITIONAL
OPTIONS       The Compensation Committee of the Board of Directors may or may
not grant the Optionee additional stock options in the future. Nothing in this
Option or any future grant should be construed as suggesting that additional
grants of options to the Optionee will be forthcoming.   9.   LEAVES OF ABSENCE
      For purposes of this Option, the Optionee’s service does not terminate due
to a military leave, a sick leave or another bona fide leave of absence if the
leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends unless the Optionee immediately returns
to active work.       If the Optionee goes on a leave of absence approved by the
Company, then the vesting schedule specified in the Notice may be adjusted in
accordance with the Company’s leave of absence policy or the terms of the leave.
  10.   TAX WITHHOLDING       In the event that the Company determines that it
is required to withhold any tax as a result of the exercise of this Option, the
Optionee, as a condition to the exercise of their Options, shall make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements.   11.   RIGHTS AS A SHAREHOLDER       Neither the Optionee nor the
Optionee’s beneficiary or representative shall have any rights as a shareholder
with respect to any Common Shares subject to this Option, unless and until
(i) the Optionee or the Optionee’s beneficiary or representative becomes
entitled to receive such Common Shares by filing a notice of exercise and paying
the Option Price pursuant to this Option, and (ii) the Optionee or Optionee’s
beneficiary or representative has satisfied any other requirement imposed by
applicable law or the Plan.   12.   NO RETENTION RIGHTS       Nothing in this
Option or in the Plan shall give the Optionee the right to be retained by the
Company (or a subsidiary of the Company) as an employee or in any capacity. The
Company and its subsidiaries reserve the right to terminate the Optionee’s
service at any time, with or
without cause.   13.   CLAWBACK POLICY       This Option is subject to the
Clawback Policy adopted by the Company’s Board of Directors, which provides as
follows:       To the extent permitted by law, if the Board of Directors, with
the recommendation of the Compensation Committee, determines that any bonus,
equity award, equity equivalent award or other incentive compensation has been
awarded or received by a Section 16 executive officer of the Company, and that:

  (a)   such compensation was based on the achievement of certain financial
results that were subsequently the subject of a material restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission,     (b)   the Section 16 executive officer engaged in grossly
negligent or intentional misconduct that caused or substantially caused the need
for the material restatement, and     (c)   the amount or vesting of the bonus,
equity award, equity equivalent or other incentive compensation would have been
less had the financial statements been correct,

    then the Board shall recover from the Section 16 executive officer such
compensation (in whole or in part) as it deems appropriate under the
circumstances.       In the event the Clawback Policy is deemed unenforceable
with respect to the Options, then the award of Options subject to this Agreement
shall be deemed unenforceable due to lack of adequate consideration.   14.  
ENTIRE AGREEMENT       The Notice, this Agreement and the Plan constitute the
entire contract between the parties hereto with regard to the subject matter
hereof. They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.       This Agreement may not be modified or amended,
except for a unilateral amendment by the Company that does not materially
adversely affect the rights of the Unit holder under this Agreement. No party to
this Agreement may unilaterally waive any provision hereof, except in writing.
Any such modification, amendment or waiver signed by, or binding upon, the
optionee, shall be valid and binding upon any and all persons or entities who
may, at any time, have or claim any rights under or pursuant to this Agreement.
  15.   CHOICE OF LAW       This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington, as such laws are
applied to contracts entered into and performed in such State.   16.  
SEVERABILITY       If any provision of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if such invalid or unenforceable provision were not contained
herein.   17.   CODE SECTION 409A       The Company reserves the right, to the
extent the Company deems reasonable or necessary in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all vesting or delivery of shares of Common Stock provided under this Agreement
are made in a manner that complies with Section 409A of the Internal Revenue
Code of 1986, as amended, together with regulatory guidance issued thereunder.

(NORDSTROM LOGO) [v51692v5169200.gif]

2 Nonqualified Stock Option Grant Agreement Time-Vested Option



--------------------------------------------------------------------------------



 



Stock Options
  Notice of Grant

            Name   Employee No: xxxxx
Grant No: xxxxx

Effective February 27, 2009, you were awarded nonqualified stock options under
the Nordstrom, Inc. 2004 Equity Incentive Plan (the “Plan”) to purchase X,XXX
shares of Nordstrom, Inc. stock at $13.47 per share.
Your grant is governed by your 2009 Nonqualified Stock Option Agreement and the
terms of the Plan. Your options under this grant will vest over the four-year
vesting period as outlined below:

          Shares   Vest Date   Expiration
x,xxx
  2/27/2010   2/27/2019
x,xxx
  2/27/2011   2/27/2019
x,xxx
  2/27/2012   2/27/2019
x,xxx
  2/27/2013   2/27/2019

Please keep this Notice for your records. If you have any questions about your
grant, please contact Nordstrom Leadership Benefits at 206.303.5855, tie line
8.805.5855, or leadership.benefits@nordstrom.com.
(NORDSTROM LOGO) [v51692v5169200.gif]

